DETAILED ACTION
Allowable Subject Matter
Claims 2-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahon US 11,019,294 hereinafter referred to as McMahon.
	In regards to claim 1, McMahon teaches:
	“A photoelectric conversion device comprising: a plurality of pixels arranged in a plurality of rows”
	McMahon Figures 2-3, inter alia, teach rows of pixels.
	“a scanning unit that performs a first scan and a second scan for sequentially outputting signals from the plurality of pixels for each row”
	McMahon column 4 line 65 through column 5 line 1 teaches the VSYNC controller is configured to set an appropriate scan rate for the reset pointer of frame F.sub.N+1 and the readout pointer of frame F.sub.N and to maintain synchronization while incrementing the two pointers. From Tables 1-3, inter alia, these scans are performed on a row by row basis.
	“a first storage unit that stores a first setting value representing a setting of the first scan in response to an input from the outside; and a second storage unit that stores a second setting value representing a setting of the second scan in response to an input from the outside”
McMahon column 5 line 1-5 teaches the VSYNC controller includes at least one asynchronous first-in first-out controller (also referred to as an “ASYNC FIFO”) that can be used to buffer or otherwise receive and store addresses of the readout pointer of frame F.sub.N and the reset pointer of frame F.sub.N+1.  Since at least two items are stored (readout pointer, reset pointer) there must be two storage elements.  The Examiner interprets that input from the outside may include a user input since the user is located outside of the image sensor and provides input.  McMahon teaches in column 10 lines 28-32 in response to receiving the user input, the processor—and/or another digital or analog circuit of the electronic device 100 or the image sensor 106—can cause the image sensor 106 to change readout modes.
	“wherein the scanning unit performs the first scan based on the first setting value and the second scan based on the second setting value in one frame period”
	McMahon teaches in column 6 line 66 through column 7 line 2 another non-limiting phrasing, this example configuration smoothly transitions—in a single frame—from a higher scan rate readout mode for frame F.sub.N to a lower scan rate readout mode for frame F.sub.N+1.
	“and wherein both storing of the first setting value in the first storage unit and storing of the second setting value by the second storage unit are performed prior to a start of the
first scan and a start of the second scan”
McMahon column 5 line 1-5 teaches the VSYNC controller includes at least one asynchronous first-in first-out controller (also referred to as an “ASYNC FIFO”) that can be used to buffer or otherwise receive and store addresses of the readout pointer of frame F.sub.N and the reset pointer of frame F.sub.N+1.  Since at least two items are stored (readout pointer, reset pointer) there must be two storage elements.
	In regards to claim 7, McMahon teaches all the limitations of claim 1 and further teaches:
	“further comprising a selection unit that selectively enables one of the first setting value stored in the first storage unit and the second setting value stored in the second storage unit”
McMahon teaches in column 10 lines 28-32 in response to receiving the user input, the processor—and/or another digital or analog circuit of the electronic device 100 or the image sensor 106—can cause the image sensor 106 to change readout modes.  Changing the readout modes will enable the stored pointers for that readout mode.
In regards to claim 8, McMahon teaches all the limitations of claim 7 and further teaches:
“wherein a timing when the selection unit enables the second setting value is later than a timing when the one frame period starts”
Tables 1-3 inter alia teach a delayed scanning of the reset pointer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon in view of Atanassov et al. US 2020/0096640 hereinafter referred to as McMahon.
In regards to claim 14, McMahon teaches all the limitations of claim 1 and further teaches:
“A photoelectric conversion system comprising: the photoelectric conversion device according to claim 1”
See claim 1.
McMahon does not explicitly teach:
 “and a signal processing unit that processes a signal output from the photoelectric conversion device”
Atanassov teaches in Figure 2 a system with a sensor array 202.  Atanassov paragraph [0038] teaches the camera controller 220 may include an image signal processor (ISP) 222, a pulse configurator 224, and a scan configurator 226. The ISP 222 may be one or more processors to process information received by the sensor array 202.  It would have been obvious for a person with ordinary skill in the art before the invention was filed to have modified McMahon in view of Atanassov to have included the features of  “and a signal processing unit that processes a signal output from the photoelectric conversion device” because  in outdoor applications, the interference light in band (e.g., sunlight) may enter the receiver through the narrowband filter. Such interference may lift the signal floor (e.g., saturating the pixel well) and/or introduce noise proportional to its level. As a result, depth decoding may fail when a sufficient amount of interference light enters the receiver (Atanassov [0003]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon in view of Gassend et al. US 2020/0142073 hereinafter referred to as Gassend.
In regards to claim 15, McMahon teaches all the limitations of claim 1 and further teaches:
	“A movable body comprising: the photoelectric conversion device according to claim 1”
	See claim 1.  In addition, McMahon column 8 lines 66 through column 9 lines 8 teaches the electronic device 100 is depicted as a cellular phone, it may be appreciated that other electronic devices can incorporate an image sensor such as described herein including, but not limited to: tablet devices; laptop devices; wearable devices; desktop computers; computing accessories; peripheral input devices; vehicle control devices; mobile entertainment devices; augmented reality devices; virtual reality devices; industrial control devices; digital wallet devices; home security devices; business security devices; and so on.
	“and a distance information acquiring unit that acquires distance information to an object from a parallax image based on a signal from the photoelectric conversion device”
	McMahon column 8 lines 40-45 in another example, a first photosensitive area is positioned adjacent to a second photosensitive area of the same photosite to facilitate autofocus adjustments or parallax-based depth sensing.
McMahon does not explicitly teach:
“and a control unit that controls the movable body based on the distance information”
Gassend teaches a LIDAR unit 432 and a navigation/pathing system 448 in Figure 4.  Gassend paragraph [0112] teaches Navigation and pathing system 448 may additionally be configured to update a driving path of vehicle 400 dynamically while vehicle 400 is in operation. In some embodiments, navigation and pathing system 448 may be configured to incorporate data from sensor fusion algorithm 444, GPS 426, LIDAR unit 432.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified McMahon in view of Gassend to have included the features of “and a control unit that controls the movable body based on the distance information” because improved performance may be achieved by obtaining and correcting for the difference between target_frequency (or adjusted_target_frequency) and measured_frequency first (at least within the threshold), then correcting for the difference between target_direction and measured_direction (Gassend [0228]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422